Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 1 of 11 Page ID #:1



  1   FARAH LAW, P.C.
  2   Neda Farah (State Bar No. 269819)
      265 S. Doheny Dr., Suite # 102
  3   Beverly Hills, California 90211
  4   Telephone: 310-666-3786
      Facsimile: 775-261-1726
  5   E-Mail: neda@nedafarahlaw.com
  6   Attorney for the Plaintiff

  7

  8                       UNITED STATES DISTRICT COURT

  9                     CENTRAL DISTRICT OF CALIFORNIA

 10

 11   NATALIE DOBROTT,                       Case No. 8:21-cv-00563

 12                   Plaintiff,             COMPLAINT FOR DAMAGES

 13          v.                              1. VIOLATIONS OF THE
                                             TELEPHONE CONSUMER
 14                                          PROTECTION ACT, 47 U.S.C. §227
      J.P. MORGAN CHASE BANK,                ET SEQ.
 15   N.A.,
                                             2. VIOLATIONS OF THE
 16                   Defendant.             ROSENTHAL FAIR DEBT
                                             COLLECTION PRACTICES ACT,
 17                                          CAL. CIV. CODE §1788 ET SEQ.

 18                                          DEMAND FOR JURY TRIAL

 19

 20                                    COMPLAINT
 21         NOW COMES Plaintiff NATALIE DOBROTT (“Plaintiff”), by and through
 22
      the undersigned attorneys, complaining as to the conduct of J.P. MORGAN CHASE
 23
      BANK, N.A. (“Defendant”) as follows:
 24

 25                                NATURE OF THE ACTION
 26
         1. Plaintiff brings this action for damages pursuant to the Telephone Consumer
 27
      Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt
 28
                                               1
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 2 of 11 Page ID #:2



  1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
  2
      Defendant’s unlawful conduct.
  3

  4                                JURISDICTION AND VENUE

  5      2. This action arises under and is brought pursuant to the TCPA. Subject matter
  6
      jurisdiction is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and
  7

  8   1337, as the action arises under the laws of the United States. Supplemental
  9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
 10
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides
 11

 12   in the Central District of California and a substantial portion of the events or
 13   omissions giving rise to the claims occurred within the Central District of California.
 14
                                            PARTIES
 15

 16      4. Plaintiff is a disabled consumer over-the-age of 18, residing in Orange County,
 17   California, which is located within the Central District of California.
 18
         5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 19

 20      6. Defendant provides various banking and other financial services to consumers
 21
      nationwide. Defendant is a national association formed under the laws of the State
 22
      of Delaware, with its principal place of business located at 270 Park Avenue, New
 23

 24   York, New York 10017.
 25
         7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
 26

 27

 28
                                                 2
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 3 of 11 Page ID #:3



  1      8. Defendant acted through its agents, employees, officers, members, directors,
  2
      heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
  3

  4   and insurers at all times relevant to the instant action.

  5                          FACTS SUPPORTING CAUSES OF ACTION
  6
         9. Plaintiff obtained an Amazon credit card, which was issued through
  7

  8   Defendant.
  9      10. In early 2021, as a result of financial hardship, as well as the onset of physical
 10
      disabilities, Plaintiff began falling behind on her scheduled payments owed to
 11

 12   Defendant, thus incurring debt (“subject debt”).
 13      11. Shortly thereafter, Plaintiff began receiving calls to her cellular phone, (949)
 14
      XXX-2000, from Defendant.
 15

 16      12. At all times relevant to the instant action, Plaintiff was the sole subscriber,
 17   owner, and operator of the cellular phone ending in -2000. Plaintiff is and always has
 18
      been financially responsible for the cellular phone and its services.
 19

 20      13. Defendant has used a variety of phone numbers when placing calls to
 21
      Plaintiff’s cellular phone, including but not limited to: (813) 584-8887, (833) 362-
 22
      0403, and (833) 362-0388.
 23

 24      14. Upon information and belief, the above-referenced phone numbers are
 25
      regularly utilized by Defendant during its debt collection activities.
 26

 27

 28
                                                   3
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 4 of 11 Page ID #:4



  1      15. Upon answering calls from Defendant, Plaintiff experiences a noticeable
  2
      pause, lasting a handful of seconds in length, and has to repeatedly say “hello” before
  3

  4   a live representative begins to speak.

  5      16.Upon speaking with Defendant, Plaintiff was informed that Defendant was
  6
      seeking to collect upon the subject debt.
  7

  8      17. Plaintiff informed Defendant that she is disabled and has limited financial
  9   resources, as she is unable to work.
 10
         18. Rather than understanding Plaintiff’s condition and financial situation,
 11

 12   Defendant’s representatives continued placing systematic phone calls, and persisted
 13   with their coercive attempts at extracting payment from Plaintiff.
 14
         19. Aggravated over Defendant’s harassing contacts, Plaintiff demanded that
 15

 16   Defendant stop contacting her.
 17      20. Yet, Defendant willfully ignored Plaintiff’s demands and has continued
 18
      placing phone calls to Plaintiff’s cellular phone through the filing of this action.
 19

 20      21. Defendant has also placed multiple calls to Plaintiff’s cellular phone during
 21
      the same day, including on March 19, 2021.
 22
         22.Plaintiff has received not less than 15 automated phone calls from Defendant
 23

 24   since demanding that it stop contacting her.
 25
         23. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 26
      damages therefore include reasonable attorneys’ fees incurred in prosecuting this
 27

 28   action.
                                                  4
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 5 of 11 Page ID #:5



  1      24. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
  2
      punitive damages and all other appropriate measures to punish and deter Defendant
  3

  4   and other collectors from engaging in the unlawful collection practices described in

  5   this Complaint, supra.
  6
         25. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
  7

  8      26. Plaintiff has suffered additional concrete harm as a result of Defendant’s
  9   actions, including but not limited to: invasion of privacy, aggravation that
 10
      accompanies collection telephone calls, emotional distress, increased risk of personal
 11

 12   injury resulting from the distraction caused by the never-ending calls, increased
 13   usage of her telephone services, loss of cellular phone capacity, diminished cellular
 14
      phone functionality, decreased battery life on her cellular phone, and diminished
 15

 16   space for data storage on her cellular phone.
 17       COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 18
         27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set
 19

 20   forth herein.
 21
         28. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
 22
      on their cellular phone using an automatic telephone dialing system (“ATDS”) or an
 23

 24   artificial or pre-recorded messages without their consent. The TCPA, under 47
 25
      U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to store
 26
      or produce telephone numbers to be called, using a random or sequential number
 27

 28   generator; and to dial such numbers.”
                                                 5
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 6 of 11 Page ID #:6



  1       29.Defendant used an ATDS in connection with its communications directed
  2
      towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in
  3

  4   length, and the fact that Plaintiff has had to repeatedly say “hello” several times

  5   before a live representative begins to speak, 1 is instructive that an ATDS was being
  6
      utilized to generate the phone calls.
  7

  8       30.Moreover, the nature and frequency of Defendant’s contacts points to the
  9   involvement of an ATDS. Specifically, the near-daily calls suggests that Defendant’s
 10
      phone system has the capacity to randomly or sequentially generate Plaintiff’s
 11

 12   cellular phone number and dial such number automatically, rather than through some
 13   process where Defendant is actively choosing to call Plaintiff’s number and
 14
      subsequently initiating the calling process after determining that Plaintiff was the
 15

 16   intended target of its phone calls.
 17       31.Upon information and belief, the system employed by Defendant to place the
 18
      phone calls to Plaintiff’s cellular phone has the means to identify the owner of the
 19

 20   number that is produced shortly after the number is produced.
 21
          32.In light of the foregoing and upon further information and belief, the system
 22
      employed by Defendant to place phone calls to Plaintiff’s cellular phone has the
 23

 24

 25
      1
        Upon information and belief, the ATDS employed by Defendant transfers the call to a live representative once a
 26   human voice is detected, hence the conspicuous delay before being connected to a live representative. Furthermore,
      the ATDS employed by Defendant to contact Plaintiff’s cellular phone detects when it has reached an individual’s
 27   voicemail, and subsequently transfers such call to a live representative in the event Defendant’s then-set calling
      campaign calls for leaving messages.
 28
                                                               6
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 7 of 11 Page ID #:7



  1   capacity – (A) to store or produce telephone numbers to be called, using a random or
  2
      sequential number generator; and (B) to dial such numbers.
  3

  4      33. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s

  5   cellular phone using an ATDS messages without her consent. Any consent that
  6
      Plaintiff may have given to Defendant by virtue of incurring the subject debt was
  7

  8   explicitly revoked by Plaintiff’s demands that it cease contacting her.
  9      34.The calls placed by Defendant to Plaintiff were regarding collection activity
 10
      and not for emergency purposes as defined by the TCPA under 47 U.S.C.
 11

 12   §227(b)(1)(A)(i).
 13      35. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to
 14
      Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
 15

 16   violations of the TCPA should trigger this Honorable Court’s ability to triple the
 17   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
 18

 19      WHEREFORE, Plaintiff, NATALIE DOBROTT, respectfully requests that this
 20
      Honorable Court enter judgment in her favor as follows:
 21
         a. Declaring that the practices complained of herein are unlawful and violate the
 22
            aforementioned statutes and regulations;
 23
         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
 24
            damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
 25
         c. Awarding Plaintiff costs and reasonable attorney fees;
 26

 27      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
            subject debt; and
 28
                                                 7
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 8 of 11 Page ID #:8



  1

  2      e. Awarding any other relief as this Honorable Court deems just and appropriate.

  3
               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
  4                                  PRACTICES ACT
  5
         36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set
  6
      forth herein.
  7

  8      37. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
  9
         38. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
 10
      § 1788.2(d) and (f).
 11

 12      39. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 13
            a. Violations of RFDCPA § 1788.17
 14
         40. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 15

 16   “Notwithstanding any other provision of this title, every debt collector collecting or
 17
      attempting to collect a consumer debt shall comply with the provisions of Section
 18

 19
      1692b to 1692j [of the Fair Debt Collection Practices Act (“FDCPA”)], inclusive of,

 20   and shall be subject to the remedies in Section 1692k of, Title 15 of the United States
 21
      Code.”
 22

 23                   i. Violations of the FDCPA §1692c and §1692d

 24      41. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
 25
      engaging “in any conduct the natural consequence of which is to harass, oppress, or
 26

 27   abuse any person in connection with the collection of a debt.” §1692d(5) further

 28
                                                 8
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 9 of 11 Page ID #:9



  1   prohibits, “causing a telephone to ring or engaging any person in telephone
  2
      conversation repeatedly or continuously with intent to annoy, abuse, or harass any
  3

  4   person at the called number.”

  5      42. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called
  6
      Plaintiff after being notified to stop. Defendant’s behavior of systematically calling
  7

  8   Plaintiff’s phone on a daily basis, including multiple times during the same day, in
  9   spite of Plaintiff’s demands that Defendant cease doing so, was harassing and
 10
      abusive. The frequency and nature of the calls shows that Defendant willfully ignored
 11

 12   Plaintiff’s pleas with the goal of annoying and harassing her.
 13      43. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
 14
      Defendant knew that its conduct was inconvenient and harassing to Plaintiff.
 15

 16                       ii. Violations of the FDCPA § 1692e
 17      44. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 18
      using “any false, deceptive, or misleading representation or means in connection with
 19

 20   the collection of any debt.”
 21
         45. In addition, this section enumerates specific violations, such as:
 22
                “The use of any false representation or deceptive means to collect
 23
                or attempt to collect any debt or to obtain information concerning
 24             a consumer.” 15 U.S.C. §1692e(10).
 25
         46. Defendant violated §1692e and e(10) when it used deceptive means to collect
 26
      and/or attempt to collect the subject debt. In spite of the fact that Plaintiff informed
 27

 28   Defendant of her physical and financial hardships, as well as Plaintiff’s demands that
                                                  9
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 10 of 11 Page ID #:10



   1   it stop calling her, Defendant continued with its onslaught of collection calls,
   2
       including the placement of multiple calls during the same day. Defendant engaged in
   3

   4   this behavior in a deceptive attempt to force Plaintiff to answer its calls and ultimately

   5   make a payment. Through its conduct, Defendant misleadingly represented to
   6
       Plaintiff that it had the legal ability to contact her after Plaintiff notified Defendant
   7

   8   to cease contacting her.
   9                       iii. Violations of FDCPA § 1692f
  10
          47. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
  11

  12   using “unfair or unconscionable means to collect or attempt to collect any debt.”
  13      48. Defendant violated §1692f when it unfairly and unconscionably attempted to
  14
       collect on a debt by repeatedly calling Plaintiff after being notified to stop.
  15

  16   Attempting to coerce Plaintiff into payment by placing voluminous automated phone
  17   calls without her permission is unfair and unconscionable behavior. These means
  18
       employed by Defendant only served to worry and confuse Plaintiff.
  19

  20      49. Defendant willfully and knowingly violated the RFDCPA. Defendant was
  21
       aware that Plaintiff did not wish to be contacted, but yet, it continued to bombard
  22
       Plaintiff with automated phone calls demanding payment for the subject debt.
  23

  24   Defendant’s willful and knowing violations of the RFDCPA should trigger this
  25
       Honorable Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as
  26
       provided under Cal. Civ. Code § 1788.30(b).
  27

  28
                                                   10
Case 8:21-cv-00563-DOC-ADS Document 1 Filed 03/26/21 Page 11 of 11 Page ID #:11



   1      50. As plead in paragraphs 23 through 26, supra, Plaintiff has been harmed and
   2
       suffered damages as a result of Defendant’s illegal actions.
   3

   4          WHEREFORE, Plaintiff, NATALIE DOBROTT, respectfully requests that

   5   this Honorable Court enter judgment in her favor as follows:
   6
          a. Declare that the practices complained of herein are unlawful and violate the
   7         aforementioned statute;
   8
          b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
   9

  10      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
             § 1788.30(b);
  11

  12      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
             Civ. Code § 1788.30(c);
  13

  14      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
             subject debt; and
  15

  16      f. Award any other relief as the Honorable Court deems just and proper.
  17

  18      Dated: March 26, 2021               Respectfully submitted,

  19
                                              By: /s/ Neda Farah
  20                                          Neda Farah, Esq.
  21                                          FARAH LAW, P.C.
                                              265 S. Doheny Dr., Suite # 102
  22                                          Beverly Hills, California 90211
  23                                          Telephone: 310-666-3786
                                              Facsimile: 775-261-1726
  24                                          E-Mail: neda@nedafarahlaw.com
  25

  26

  27

  28
                                                 11
